            Case 1:19-cr-00734-WHP Document 120
                                            123 Filed 03/10/21
                                                      03/11/21 Page 1 of 2
                                                                         1




                                                             DIRECT DIAL    212.763.0883
                                                             DIRECT EMAIL jdabbs@kaplanhecker.com



                                                                           March 10, 2021

    VIA ECF

    The Honorable William H. Pauley III
    United States District Court
    Southern District of New York
    Daniel Patrick Moynihan Courthouse
    500 Pearl Street, Room 1920
    New York, New York 10007

                   Re:    U.S. v. Romero et al., No. 1:19-cr-734 (WHP)

    Dear Judge Pauley:

            We represent Cristian Guerrero-Melgares, a defendant in the above-captioned matter. We
    write to request an adjournment of the sentencing hearing that is currently scheduled for April 1,
    2021.
           We have retained a mitigation expert in connection with sentencing and additional time is
    needed to obtain necessary records and documents, many of which are located in El Salvador, and
    to complete an evaluation of Mr. Guerrero-Melgares.
           In light of the above, we respectfully request that the Court adjourn Mr. Guerrero-Melgares’s
    sentencing hearing to any date after May 3, 2021. This is our first request for an adjournment. The
    Government consents to this request.
                                                        Respectfully submitted,
Application granted. Sentencing adjourned to
May 19, 2021 at 9:00 a.m.                               Jenna M. Dabbs
                                                        Brandon C. Thompson
                                                        KAPLAN HECKER & FINK LLP
                                                        350 Fifth Avenue, Suite 7110
                                                        New York, New York 10118
                                                        Telephone: (212) 763-0883
                                                        Facsimile: (212) 564-0883
                                                        jdabbs@kaplanhecker.com
                                                        bthompson@kaplanhecker.com
   March 11, 2021
                                                        Counsel for Cristian Guerrero-Melgares
